DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2021.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart (US20160318253A1), in view of Cox (US20060214335A1).
With respect to claim 1, the prior art of Barnhart teaches an additive manufacturing system (Fig. 1, item 10) comprising: a build chamber [Abstract], a recoater, or applicator (Fig. 1, item 16; [0018, 0034]) and a sintering laser [0032]; a build plate that is moveable within the build chamber to accommodate growth of a part 5formed by the recoater and the sintering laser (Fig 2, item 20; [0034, 0036]); and at least one powder evacuation cavity at least partially surrounding a build volume of the build chamber (Fig. 3, lower section of 48; [0028]).  Additionally, powder collection cavities (Fig. 1, items 100) around the build chamber can connect to the evacuation system for powder removal once the printed part is complete [0025].   Barnhart teaches the build volume of the build chamber is defined between the build plate and the recoater [0034] and is configured to hold a sintered part (Fig. 1, item 58) and unsintered powder during an additive manufacturing build in the build chamber [0037].  

However, the prior art of Cox more clearly teaches a housing frame, or process chamber (Fig. 1, outer enclosure not numbered) that encloses a recoater and a sintering laser, and a build plate [0036].  The process chamber (Fig. 1, item 102) within the enclosure is a sealed environment maintains the appropriate temperature and atmospheric composition (typically an inert atmosphere such as nitrogen) for the fabrication of the article [0037].  Cox is silent on a powder evacuation cavity.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of a sealed environment enclosure, taught by Cox, to improve the additive manufacturing powder system taught by Barnhart by enclosing and providing an air-free inert environment for proper fabrication of a laser sintered powder part [Cox 0037].  Using the Barnhart teaching of Figure 1, the laser device (item 22) is not far above the powder build surface and would be mounted within the build chamber of the enclosure provided by Cox Figure 1.  The Barnhart recoater and build plate (Fig. 1, items 16 and 20), along with the main powder evacuation chamber abutting the build plate would lie within the build chamber of the enclosure and be exposed to the inert environment using the enclosure design provided by Cox Figure 1.  

With respect to claim 2, Barnhart teaches at least one powder evacuation cavity is selectively in fluid communication with the build volume through at least one gating valve.  The “releasably secured” magnetic connection is released to separate the seal (Fig. 3, item 74) from the build chamber inner wall (Fig. 3, item 48), which are the disc and seat of the now-opened circular valve used to begin the removal of unused powder contained in the build chamber from the build chamber once a part has been 
With respect to claim 3, Barnhart teaches an oscillation transducer operatively 15connected to the build volume to vibrate the build volume to facilitate flow of powder from the build volume into the at least one powder evacuation cavity (Fig. 3, item 102; [0031]).  “The chamber shaker 102 may be any suitable shaker configured to help evacuate powder from the build chamber 46 [0031]”.  This includes transducers, which are defined as devices that convert energy from one form to another.   It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that a conversion by a power source, commonly electrical, to subsonic or ultrasonic vibration is being performed by the shaker.
With respect to claim 4, Barnhart teaches the oscillation transducer is configured to vibrate in a direction lateral to build direction 20in the build volume; or the oscillation transducer can be configured to vibrate the build volume ultrasonically (Fig. 3, item 102; [0031]).  
With respect to claim 5, Barnhart teaches a dosing chamber operatively connected to supply feedstock powder to the build volume (Fig. 1, items 34, 38; [0018-0019]), wherein the dosing chamber and the at least one powder evacuation cavity (Fig. 3, items 48, 76) are distinct and separate from one another.  
With respect to claim 6, Barnhart teaches a powder evacuation cavity (Fig. 3, items 48, 76) and the dosing chamber (Fig. 1, items 34, 38; [0018-0019]).  Barnhart teaches that the system is compatible with a closed powder handling system [0040], but does not teach a powder return path from the powder recovery chamber (Fig. 1, item 26) back to the dosing chamber or powder supply (Fig. 1, item 14).

However, the prior art of Cox teaches a powder recycling system (Fig. 5, item 250) in which recovered powder (Fig. 5, item 266; [0052]) can optionally be combined with new powder (Fig. 5, item 268) to be fed back to the machine feed powder (Fig. 5, item 254; [0052]).  
Cox teaches a recycling system that collects parts and powder after a build, with the only manual step (but can be automated) being to transfer the mix to the breakout station [0044], that automatically separates finished parts from the powder (Fig. 5, items 258, 260, 262), and further, separates spent powder from reusable powder (Fig. 5, items 260, 264, 266).  The reusable powder can be blended with new powder and is sent to the manufacturing system powder supply (Fig. 5, items 268, 270, 254) [0052]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the powder recycling system that allows a return path of reusable powder to the manufacturing system powder supply, taught by Cox, to yield the predictable result of improving the additive manufacturing system taught by Barnhart to yield the predictable result of improving the recycling system in the same way, providing a closed loop for powder return to the manufacturing system.  
	This substitution could be accomplished by a nearly complete recycling system replacement: the powder recovery chamber and vacuum pump (Fig. 1, items 26, 96) taught by Barnhart would be replaced with the Cox recycling system from the inlet to the breakout station (Figure 5, item 262) to the return line after the blending tank (Figure 5, item 270) that would return powder into the feed supply within the manufacturing chamber.  Cox teaches a pneumatic conveying system for reliable powder transport [0046-0051].  See MPEP 2143(I)(B).

While a controlled environment is common in powder sintering additive manufacturing systems, Barnhart is silent on any details of a controlled atmosphere system.
However, Cox teaches the process chamber atmosphere is typically an inert atmosphere such as nitrogen for the fabrication of the article [0037].  Cox teaches a closed recycling and return system (Fig. 5, item 250; [0052]) with an environment and a transfer system that can use any of a range of gases, including nitrogen [0051].  Cox teaches the recycling system is a closed system [0046] that can run automatically [0058].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of a controlled atmosphere, taught by Cox, to yield the predictable result of improving the closed loop system taught by Barnhart, in view of Cox, by ensuring an inert environment in the processing chamber during laser sintering operation [Cox 0069].  See MPEP 2143(I)(D).
With respect to claim 8, Barnhart teaches at least one evacuation cavity includes a 15single evacuation cavity that surrounds the build volume peripherally (Fig. 3, flow lines [0028]).  It is prima facie obvious that the unused powder in the build chamber will be evacuated outside the outer periphery of the build platform, which provides a flow gap due to difference in diameters of the build platform and inner chamber wall, before flowing beneath the build platform to the recycling system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barnhart (US20160318253A1), in view of Cox (US20060214335A1), as set forth above in the rejection of claim 1, further in view of Buller (US20170165792A1).

Barnhart does not explicitly teach a controller operatively connected to the build plate, recoater, and sintering laser to build a 3D part; however, it would be prima facie obvious to one of ordinary skill in the art that if the build plate, recoater, and sintering laser were not operatively connected to a controller, an operator would be required to take action to control the build of each layer of a part, which is not a feasible method of manufacture.
Barnhart is silent on a controller operably connected to the evacuation cavity to automatically initiate powder removal after completing a build, but does not teach away from it.   Barnhart specifies an actuator (Fig. 1, item 66) that can overcome magnetic sealing forces to initiate powder recycling flow [0023].  Barnhart may implicitly teach automated control with “a vacuum chamber… is configured to remove unused powder contained in the build chamber from the build chamber once a part has been completed [0025].”  
However, the prior art of Buller teaches a controller operably coupled to a recoater, energy beam, and build plate to control part manufacture [0021, 0022].  Buller also teaches a controlled material recycling system that can recycle powder “before, after, and/or during the formation of the 3D object” [0266].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of using a system controller, taught by Buller, to yield the predictable result of improving the additive manufacturing system taught by Barnhart by operatively connecting the build plate, recoater, and sintering laser to build a 3D product, and to automatically begin the recovery of unused powder in the build chamber after the part build is complete, which 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742